15-3988
Ni v. Sessions
                                                                                      BIA
                                                                            Christensen, IJ
                                                                            A201 138 813

                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
14th day of September, two thousand seventeen.

PRESENT: REENA RAGGI,
         PETER W. HALL,
         DENNY CHIN,
              Circuit Judges.
_____________________________________

QIUQUN NI,
         Petitioner,

                 v.                                               15-3988
                                                                  NAC
JEFFERSON B. SESSIONS III, UNITED
STATES ATTORNEY GENERAL,
         Respondent.*
_____________________________________

FOR PETITIONER:                      Aminat Sabak, Law Offices of Yu &
                                     Associates PLLC, New York, New York.


* Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Jefferson B. Sessions, III is automatically
substituted for former Attorney General Loretta E. Lynch as
Respondent.

                                          1
FOR RESPONDENT:             Benjamin C. Mizer, Principal Deputy
                            Assistant Attorney General; Melissa
                            Neiman-Kelting, Senior Litigation
                            Counsel; Lori B. Warlick, Trial
                            Attorney,    Office of Immigration
                            Litigation,       United     States
                            Department of Justice, Washington,
                            D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Qiuqun Ni, a native and citizen of China, seeks

review of the BIA’s November 23, 2015 affirmance of an

Immigration Judge’s (“IJ’s”) denial of Ni’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).   See In re Qiuqun Ni, No. A201 138 813

(B.I.A. Nov. 23, 2015), aff’g No. A201 138 813 (Immig. Ct. N.Y.

City Apr. 3, 2014).   For the reasons stated herein, we conclude

that the agency did not err in determining that Ni failed to

establish a well-founded fear of persecution based on her

membership in the China Democracy Party (“CDP”) in New York and

her pro-democracy activities in the United States.

    Under the circumstances of this case, we review both the

BIA’s and IJ’s decisions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

                               2
2006), applying well established standards of review, see

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).           In so doing, we assume the parties’

familiarity with the underlying facts and procedural history

of this case, which we reference only as necessary to explain

our decision to deny the petition.

    Absent         past   persecution,    an   applicant    may   establish

eligibility for asylum by demonstrating a well-founded fear of

future persecution, which is a “subjective fear that is

objectively reasonable.”          Dong Zhong Zheng v. Mukasey, 552 F.3d

277, 284 (2d Cir. 2009) (internal quotation marks omitted); see

8 U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.13(b)(2); see also Y.C.

v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“For an asylum

claim, the applicant must show a reasonable possibility of

future persecution.” (internal quotation marks omitted)).                “An

asylum applicant can show a well-founded fear of future

persecution in two ways: (1) by demonstrating that he or she

‘would   be    singled      out   individually      for   persecution’    if

returned, or (2) by proving the existence of a ‘pattern or

practice      in     [the] . . . country       of   nationality . . . of

persecution of a group of persons similarly situated to the

applicant’ and establishing his or her ‘own inclusion in, and


                                      3
identification with, such group.’”               Y.C. v. Holder, 741 F.3d

at 332 (quoting 8 C.F.R. § 1208.13(b)(2)(iii) (alterations in

original)).

    First, the agency did not err in concluding that Ni failed

to show a reasonable possibility that she would be singled out

individually for persecution.        See Jian Xing Huang v. INS, 421

F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid support

in the record” a fear of persecution is not objectively

reasonable and is “speculative at best.”).              “Importantly, ‘to

establish a well-founded fear of persecution in the absence of

any evidence of past persecution, an alien must make some

showing that authorities in his [or her] country of nationality

are either aware of his [or her] activities or likely to become

aware of his [or her] activities.’”              Y.C. v. Holder, 741 F.3d

at 332 (quoting Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

(2d Cir. 2008) (alterations in original)).                     Although Ni

submitted a letter from her mother stating that she had been

visited   by   police   who   were       aware    of   Ni’s   pro-democracy

activities in the United States, the agency reasonably gave this

letter diminished weight because it was unsworn and submitted

by an interested witness unavailable for cross-examination.

See id. at 334 (affirming agency’s determination that letter


                                     4
from relative in China was entitled to limited weight because

it was unsworn and submitted by an interested witness).           Apart

from Ni’s own testimony about the police visit, which was not

based on personal knowledge, she submitted no other evidence

to show that Chinese authorities were aware of her CDP

activities in the United States.            Indeed, the only evidence

that Ni adduced in support of her contention that Chinese

authorities were likely to become aware of her U.S. political

activities was her participation in protest demonstrations and

her online posting of three articles criticizing the Chinese

government.   Upon consideration of this evidence, the agency

reasonably concluded that Ni’s claim was speculative.           See Jian

Xing Huang v. INS, 421 F.3d at 129; Y.C. v. Holder, 741 F.3d

at 334.

     Second, the agency did not err in concluding that Ni failed

to   establish   a   pattern    or       practice   of   persecution   of

similarly-situated individuals in China.                 To establish a

pattern or practice of persecution against a particular group,

an applicant must demonstrate that the harm to that group is

“systemic or pervasive.”       In re A-M-, 23 I. & N. Dec. 737, 741

(B.I.A. 2005); see Mufied v. Mukasey, 508 F.3d 88, 92–93 (2d

Cir. 2007).      Here, the agency correctly observed that Ni


                                     5
presented evidence of only two CDP leaders who were arrested

in China, and that Ni did not claim to be a party leader.   The

agency therefore did not err in concluding that she failed to

show a pattern or practice of persecution of similarly-situated

individuals.   See Y.C. v. Holder, 741 F.3d at 334-35 (affirming

agency’s denial of pattern or practice claim by low-level CDP

member).

    Third, Ni faults the agency for denying her application for

her failure to submit reasonably available corroborating

evidence.   The argument is meritless because the record shows

that the agency denied asylum based on Ni’s failure to carry

her burden of proof, not her       failure to submit reasonably

available corroboration under 8 U.S.C. § 1158(b)(1)(B)(ii).

    Accordingly, because the agency reasonably concluded that

Ni failed to demonstrate a well-founded fear of persecution,

it did not err in denying asylum or in determining that she

necessarily failed to meet the higher burden required for

withholding of removal or CAT relief.   Y.C. v. Holder, 741 F.3d

at 335.

    For the foregoing reasons, the petition for review is

DENIED.

                        FOR THE COURT:
                        Catherine O’Hagan Wolfe, Clerk of Court

                               6